DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s filing dated 07/19/2022.
	Claims 1, 2, 5-12 and 15-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Choi et al., US 20190049231 A1 and Marti et al., US 20140171114 A1.
	Choi discloses a method, executed in a processor of a server computing device, of localizing mobile device in an indoor area, the method comprising:
training a neural network to generate magnetic fingerprint dataset in a fingerprint database of the indoor area, based on magnetic infrastructure profile of the indoor area (See at least ¶7);
based on magnetic parameters acquired from a plurality of mobile devices acquired at a set of positions within the indoor area, accumulating the magnetic parameters in accordance with a trained neural network-based magnetic fingerprint dataset (See at least ¶7 and 47).

Marti teaches when a density of points represented by the set of positions having accumulated magnetic parameters exceeds a deployment threshold density, deploying the magnetic fingerprint dataset within a fingerprint map for mobile device navigation of the indoor area, the fingerprint map encompassing the set of positions (See at least 6 and ¶105); 
providing the fingerprint map to the plurality of mobile devices, the plurality of mobile devices performing localization in the indoor area, based on the fingerprint map (See at least ¶105 and 147). 
	None of the prior art of record taken individually or in combination with the prior art of record discloses:
	(Claims 1 and 11) “when the density of points is below the deployment threshold density, segment the indoor area into a first indoor portion and a second indoor portion, the first indoor portion comprises a more traveled portion of the indoor area, and the second indoor portion comprises a less traveled portion of the indoor area, wherein the magnetic fingerprint dataset for the more traveled portion is deployed within the fingerprint map, based on the deployment threshold density.”
	In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably company the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al., US 20180329022 A1 and Bandyopadhyay et al., US 20090043504 A1.
	Wang discloses a method for locating an object using cluster-type magnetic field is disclosed. The method implemented on an electronic apparatus, comprises: obtaining a wireless signal and a magnetic field signal; performing a first locating for an object according to the wireless signal; and performing a second locating for the object according to the magnetic field signal in the range of the first locating.	Bandyopadhyay discloses a system and method for locating, tracking, and/or monitoring the status of personnel and/or assets, both indoors and outdoors, is provided. Tracking data obtained from any number of sources utilizing any number of tracking methods (e.g., inertial navigation and signal-based methods) may be provided as input to a mapping application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662